Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 1 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 2 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 3 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 4 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 5 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 6 of 7
Case 20-64204-sms   Doc 5   Filed 03/07/20 Entered 03/07/20 13:11:23   Desc Main
                            Document      Page 7 of 7
